Citation Nr: 1423923	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-22 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to June 1981.  He also served in the Naval Reserve and had periods of active duty for training (ACDUTRA).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2015, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The issues of entitlement to service connection for tinnitus, a skin disorder, and a foot disorder are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT
 
1.  In a July 1989 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss; the appellant did not file a timely notice of disagreement with the decision.

2.  In a January 1999 rating decision, the RO denied the Veteran's petition to reopen the claim for entitlement to service connection for bilateral hearing loss; the appellant did not file a timely notice of disagreement with the decision.


3.  Evidence received subsequent to the January 1999 rating decision is new, but is not material, as it does not raise a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1. The July 1989 and January 1999 rating decisions are final as to the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has not been received since the January 1999 rating decision to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  

Prior to initial adjudication of the appellant's claim, a letter dated in December 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  The December 2008 letter provided notice of the elements of new and material evidence and the reasons for the prior denial.  The criteria of Kent are satisfied.  See Kent, 20 Vet. App. at 9.  In a March 2009 statement, the Veteran stated that although he had some hearing loss prior, he felt it was getting worse because of living next to the flight line in the Air Force and working at Air Shows.  His statement demonstrates he had actual knowledge of the evidence necessary to substantiate his claim.

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  

The appellant was not afforded an examination in association with his petition to reopen.  As discussed below, the Board concludes that new and material evidence has not been received on this claim.  Accordingly, there is no duty to provide an examination and no error exists.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Hearing Loss

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant has filed a claim to reopen his claim for entitlement to service connection for hearing loss.  For the reasons that follow, the Board finds that new and material evidence has not been received.

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.

In a July 1989 rating decision, the RO denied the Veteran's claim for entitlement to service connection for hearing loss.  The RO noted that an indication examination showed a pre-service hearing loss and a profile.  Service treatment records did not show any complaints or treatment for hearing loss.  The RO found hearing loss pre-existed service with no aggravation.  The Veteran did not appeal the decision and it became final.

The Veteran filed a claim to reopen his claim for entitlement to service connection for  hearing loss in July 1998.  In a January 1999 rating decision, the RO denied the claim.  The RO noted that a November 1996 examination and March 1998 audiogram, showed the Veteran had hearing loss.  However, the RO found the evidence did not show the Veteran's hearing loss, which he had prior to service, was aggravated by service.  Therefore, the RO denied the Veteran's claim to reopen.  The Veteran did not appeal the decision and it became final.  

The evidence of record at the time of the last final denial of the Veteran's claim included his service treatment records from the Air Force and Naval Reserve.  The evidence also included the November 1996 examination and March 1998 audiogram showing the Veteran had bilateral hearing loss.  The evidence also included a June 1989 request for the Veteran's separation examination.  However, the RO was informed that all available medical records had been sent in August 1989.  

The evidence added to the record subsequent to the last final denial includes additional statements from the appellant, VA treatment records, private treatment records, and copies of service treatment records.  The VA treatment records reflect that the Veteran continues to have a diagnosis of bilateral hearing loss.  See July 2008 VA treatment record.  Although the records indicate the Veteran has bilateral hearing loss, evidence that the Veteran had a bilateral hearing loss disability was already of record at the time of the last final denial in January 1999.  The records are new as they post-date the January 1999 rating decision.  However, none of the new VA treatment records indicate that the Veteran's pre-existing bilateral hearing loss was aggravated by active service.  Thus, the VA treatment records do not relate to an unproven element of the claim and do not raise a reasonable possibility of substantiating the claim.  Therefore, the records are not material.  

The private treatment records in the claims file primarily related to the Veteran's service-connected headaches and podiatry claim.  None of the private treatment records indicate the Veteran's pre-existing bilateral hearing loss was aggravated by active service.  Thus, the private treatment records are not material and do not raise a reasonable possibility of substantiating the claim.

The copies of service treatment records are duplicative of the records in the claims file at the time of the last final denial in January 1999.  Thus, the records are not new and material.  A Reserve record indicating the Veteran had a laceration of the left anterior scalp and contusion of the scalp that were incurred in the line of duty is new.  However, the record does not note any hearing loss and is thus not pertinent to the Veteran's claim to reopen his claim for entitlement to service connection for hearing loss.  Consequently, the line of duty finding is not material.  

The Veteran has asserted that he believes his bilateral hearing loss became worse because he lived next to the flight line in the Air Force and he worked at Air Shows in August 1993 at the Miramar Naval Air Station in California.  A lay person may be competent to report the etiology of a disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, bilateral hearing loss is not the type of disorder which is susceptible to lay opinion concerning etiology.  Although the credibility of evidence is assumed for purposes of reopening, as a lay person, the Veteran is not competent to report that his hearing loss worsened during active service or ACDUTRA. Therefore, his statements do not constitute material evidence to warrant reopening of his claim for service connection for hearing loss. 

After a review of the evidence added to the file since the February 2009 Board decision, the Board finds that it does not raise a reasonable possibility of substantiating the claim.  Evidence that the appellant had bilateral hearing loss was already of record at the time of the last final denial.  The new evidence VA has received since January 1999 that relates to bilateral hearing loss is either redundant or cumulative of evidence submitted prior to the last prior denial, does not relate to an unestablished fact, or does not raise a reasonable possibility of substantiating the claim.  It does not provide any information that was not already known at the prior final denial.  What the medical evidence was missing prior to the January 1999 decision, and what it continues to lack, is any sort of competent medical opinion explaining whether the Veteran's pre-existing hearing loss was aggravated during service. Therefore, the fact necessary to substantiate the claim that previously was unestablished has not been addressed.  Since the deficiency that was found before remains, even with the low threshold established in Shade, the evidence received since the last final denial does not raise a reasonable possibility of substantiating the claim.  Thus, the Board concludes that the additional evidence is not material and the claims to reopen a claim for service connection for bilateral hearing loss is denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the claim to reopen the claim for entitlement to service connection for bilateral hearing loss is denied.


REMAND

In regard to the Veteran's tinnitus, the Veteran has provided inconsistent statements regarding the onset of the tinnitus.  At the Board hearing, he testified that he has had tinnitus since his exposure to the F4 fighter jets at Hahn Air Base during active service.  See Tr. at p. 16.  However, at the April 2010 RO hearing, the Veteran testified that he started to notice ringing in his ears after his head injury in 1994, which occurred while he was on ACDUTRA.  See RO Hearing Transcript at p. 5.  Thus, the Board finds the Veteran's assertion that he had tinnitus since active duty in the Air Force to be less than credible.  

In a March 2010 letter, A.N., M.D., opined that "it is possible that his tinnitus is related to his head injury suffered in 1994."  Dr. A.N. stated that "head injuries can result in several chronic conditions including headaches and tinnitus.  Therefore it is possible that these conditions were impacted upon by his head injury."  The Veteran's service treatment records reflect that the head injury occurred in the line of duty during drilling.  He is service-connected for posttraumatic headaches as a residual of head injury.  The Veteran is competent to report having tinnitus.  Although the March 2010 opinion from Dr. A.N. is equivocal, it indicates that the Veteran's tinnitus may be related to the 1994 head injury.  Thus, a VA examination is necessary to determine whether the Veteran's tinnitus is related to the head injury incurred during ACDUTRA. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran asserts that he has had a skin disorder since his service in the Air Force.  At the Board hearing, he testified that it began with eczema on the bottom of his feet when he was stationed in Germany.  See Board Hearing Transcript (Tr.) at p. 8.  He reported that he still has the skin problem today.  He stated he has dry itchy skin that will not go away.  Tr. at p. 9.  A November 1977 service treatment record indicates the Veteran reported being itchy for one week.  The assessment was dry skin, no rash observed.  Another November 1977 service treatment record noted the Veteran had dermatitis over body, itchy.  The assessment was periodic eczema.  A January 2009 VA treatment record reflects that the Veteran's left foot had flaky skin on the sole.  The assessment was tinea.  As the Veteran had skin problems in service, and is competent to report that he has skin symptoms since service, the Board finds that a VA examination is necessary to determine whether the Veteran has a skin disorder that is related to active service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In regard to the Veteran's claim for entitlement to service connection for a foot disorder, he has asserted that he first had issues with his feet in the Naval Reserve.  He stated that on his first day of going to work on reserve duty, he put on black shoes which hurt his feet.  See Tr. at p. 10.  He stated that this happened while he was on annual active duty for training (ACDUTRA).  Tr. at p. 11.  He testified that he had never observed his foot arch dropping prior that period of ACDUTRA.  See Tr. at p. 18.  He stated that he believed it happened in approximately 1998 and he went to VA in 2002 for treatment.  See Tr. at p. 23-24. 

The Veteran has asserted that he hurt his foot while on active duty for training.  However, the Veteran's dates of ACDUTRA have not been verified.  Thus, on remand, the AOJ should verify the Veteran's dates of ACDUTRA, particularly in 1998.

Additionally, the Veteran asserted that the arch of his foot dropped while he was on ACDUTRA.  As a lay person, the Veteran is competent to report symptoms capable of lay observation, such as his foot arch dropping.  The Veteran's VA treatment records indicate the Veteran has a diagnosis of bilateral plantar fasciitis.  A June 2002 VA treatment record indicates the Veteran reported having right foot pain for one year.  A September 2002 VA treatment record noted that the Veteran had plantar fasciitis.  He reported having plantar heel and arch pain for 9 months after wearing oxford shoes.  A July 2005 VA treatment record indicates the Veteran reported having pain in his right arch when he was on Naval Reserve duty and was using low-quarter shoes.  After the Veteran's dates of ACDUTRA have been verified, the Veteran should be scheduled for a VA examination to determine whether he has a foot disorder that is related to service, to include ACDUTRA.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's dates of ACDUTRA in the Naval Reserve.  All steps taken to verify the dates should be documented in the claims file.

2.  After completion of step 1, schedule the Veteran for a VA audiological examination to determine whether the Veteran has tinnitus that is related to service, to include the Veteran's 1994 head injury.  The VA examiner should note that the Veteran's head injury was incurred in the line of duty.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  Forward the claims file to the clinician for review.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  After completion of step 1, schedule the Veteran for a VA examination to determine the following:

(a)  Identify all skin disorders present.  The examiner should specifically note whether there are any skin disorders on the feet.

(b)  Provide an opinion as to whether it is at least as likely as not (at least as 50 percent probability) that the Veteran has a skin disorder, to include tinea or eczema, that is related to active service.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  Forward the claims file to the clinician for review.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  After completion of step 1, schedule the Veteran for a VA examination to determine the following:

(a)  Identify any foot disorders present, to include plantar fasciitis.

(b)  Provide an opinion as to whether  it is at least as likely as not (at least as 50 percent probability) that the Veteran has a foot disorder, to include plantar fasciitis, that was incurred or aggravated during a period of ACDUTRA  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  Forward the claims file to the clinician for review.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for tinnitus, a skin disorder and a foot disorder.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


